Title: James Madison to Martin Van Buren, 9 October 1830
From: Madison, James
To: Van Buren, Martin


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Ocr. 9. 1830
                            
                        
                        
                            
                        I recd. your letter of July 30 in due time, but have taken advantage of the permitted delay in answering it.
                            Altho’ I have again turned in my thoughts  the subjects of your preceding letter, on which "any further remarks from me
                            would be acceptable", I do not find that I can add any thing material to what is said in my letter of July 5, or in former
                            ones. Particular cases of local improvements or establishments having immediate relation to internal commerce and
                            navigation, will continue to produce questions of difficulty, either constitutional or as to utility or impartiality,
                            which can only be decided according to their respective merits. No general rule founded on precise definitions, is perhaps
                            possible: certainly none that relates to such cases as those of Lighthouses, which must depend on the evidence before the
                            compentent Authority. In procuring that evidence, it will, of course be incumbent on that Authority, to employ the means
                            & precautions most appropriate
                        With regard to the Veto of 1817, I wish it to be understood that I have no particular solicitude; nor can the
                            President be under any obligation to notice the subject, if his construction of the language of the Document be unchanged.
                            My notice of it to you when acknowledging the rect. of the message you politely enclosed to me, was necessary to guard my
                            consistency agst. an inference from my silence.
                        With a regret that I can not make you a more important communication I renew the assurances of my great
                            esteem & my cordial salutations
                        
                            
                                
                            
                        
                    